TELE ASAT UR WOE TF OB

UNITED STATES DISTRICT COURT

 

EASTERN DISTRICT OF NEW YORE FILED ON: 6/25/2020 INDEX NO.: 1:20-CV-02831-RPK-
DAVID WHIATKER, MON ETHOS PRO CONSULTING, LLC Plaintiff(s)-Petitioner(s)
~¥5s~-

BBF PARTNERS, LLC; DAY TO DAY FUNDING, LLC; MZEED INC.; RAPID CAP, INC., et
Defendant(s)-Respondent(s)

 

al.
STATE OF NEW YORK 4
COUNTY OF SARATOGA ss.}

1, Mark McClosky being duly sworn, deposes and says that deponent is over the age of
eighteen years and is not a party in this proceeding and resides in the State of New York.

On JULY 14, 2020 at 1:30 P.M.
Deponent served a true copy of SUMMONS EN A CIVIL ACTION, VERIFIED COMPLAINT JURY TRIAL DEMANDED

bearing index number: 1:20-CV-02831-RPK- and date of filing: 6/25/2020
upon DAY TO DAY FUNDING, LLC

at address: SECRETARY OF STATE, 99 WASHINGTON AVENUE

city and state: ALBANY, NY 12210

MANNER OF SERVICE}

Personal
i By delivering to and leaving with personally}
known to the deponent to be the same person mentioned and described in the above proceeding as the person to be served.
Sultable Age Person
Cl By delivering and leaving with personally}
at the premises which is recipient’s actual place of business/usual place of abode. Such person knowing the person to be served
and associated with him/her, and after conversing with him/her, deponent believes him/her to be a suitable age and discretion.
Authorized Agent
By delivering and leaving 2 copies with} SUE ZOUKY, BUSINESS DCCUMENT SPECIALIST
the agent for service on the person in this proceeding designated under 303 LLC. Service having been made to such person at
the place, date and time above.

Affixing to Door, Etc.
C] By affixing a true copy of each to the door of the actual place of business, dwelling place or usual place of abode stated above.

Deponent was unable with due diligence to find the proper or authorized person to be served, or a person of suitable age and
discretion at the actual place of business, dwelling place or usual place of abode stated above after having called there on the
following dates and times:

 

 

Mailing
[] Deponent completed service by depositing a true copy of each in a postpaid, properly addressed envelope in an official depository
under the exclusive care and custody of the United States Postal Service. The package was labeled “Personal & Confidential”
and mailed to the person stated above at address
on . The envelope did not indicate on the outside that the communication was from an attorney or concerned an action
against the recipient. The envelope was mailed by—first class mail ___certified mail_tregistered mail__return receipt requested,
Certified/Registered mail #

Deponent further states upon information and belief that said person so served is not in the Military service of the State of
New York or the United States as the term is defined in either State or Federal statutes.

DESCRIPTION} deponent describes the pérson actually served as:
Sex: FEMALE Race/Skin Color: WHITE Hair Gelor: BLONDE
Approximate Age: 60 years ., X<pproximate Height: 374” Approximate Weight: 130 pounds

Other:
Sure sworwbefore me on} JULY 14, 2020 ee

 

 

: Calcagni & Kanefsky, LLP
Notary Rublic, State of New York 85 Broad Street, Suiee 17031 Mark McClosky
Karen E. Rock New York, NY 10004 Deponent

Qualified in Schenectady County
Number 01806065213
Expires: October 9, 2021

NLS #: 220004 FIRM FILE # 2020001043
aoe cou TM AKT
